Citation Nr: 0735017	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  02-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the appellant's claim of entitlement to 
service connection for a chronic right knee disorder, to 
include arthrotomy residuals.

2.  Whether new and material evidence has been received 
sufficient to reopen the appellant's claim of entitlement to 
service connection for a chronic low back disorder, to 
include spina bifida occulta with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The appellant has unverified duty with the United States Army 
Reserve.  He was honorably discharged on May 13, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, determined 
that new and material evidence had not been received to 
reopen the appellant's claims of entitlement to service 
connection for a chronic right knee disorder, to include 
arthrotomy residuals, and a chronic low back disorder.

In December 2002, the Board determined that new and material 
evidence had not been received to reopen the appellant's 
aforementioned claims.  The appellant subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In July 2003, the Court granted the parties' Joint 
Motion for Remand, which vacated the Board's December 2002 
decision and remanded the appellant's appeal for additional 
action.  In February 2004 and December 2005, the Board 
remanded the appellant's claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2002, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), which held that 
the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his case.

In the present appeal, the appellant was provided with notice 
in March 2004 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the appellant's prior denial and what would 
specifically constitute "material" evidence here.  
Accordingly, the notice is not VCAA compliant as defined in 
Kent.  The RO/AMC should provide the appellant with 
corrective VCAA notice assuring that all applicable laws, 
regulations and precedence are satisfied.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for the issues of entitlement 
to service connection for a right knee 
disorder and a back disorder, including 
an explanation as to what constitutes 
"new" and "material" evidence in his 
case, including a description of the 
basis of the prior denial, as outlined 
by the Court in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).

2. After the above is complete, 
readjudicate the appellant's claim of 
whether new and material evidence has 
been submitted sufficient to reopen 
claims of entitlement to service 
connection for a right knee disorder 
and a back disorder and, if so, whether 
service connection is warranted.  If 
the claims remain denied, issue a 
supplemental statement of the case to 
the appellant and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

